UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2009 Commission File No. 001-31354 Lapolla Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3545304 (State of Incorporation) (I.R.S. Employer Identification No.) Intercontinental Business Park 15402 Vantage Parkway East, Suite 322 Houston, Texas (Zip Code) (Address of Principal Executive Offices) (281) 219-4700 (Registrant’s Telephone Number) Securities registered pursuant to Section 12 (b) of the Act: None Securities registered pursuant to Section 12 (g) of the Act: Common Stock, $.01 par value and Warrants (Title of Each Class) Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.YES £NO T Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES £NO T Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YES TNO £ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YES TNO £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer£ Accelerated Filer£ Non-Accelerated Filer£ Smaller Reporting Company T Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YES £NO x As of June 30, 2009, the aggregate market value of the Registrant’s common stock held by non-affiliates of the Registrant was approximately $10,459,869 based on the closing sales price as quoted on the NASD OTC Bulletin Board. Common Stock outstanding as of March 15, 2010 — 63,944,803 shares. DOCUMENTS INCORPORATED BY REFERENCE None. LAPOLLA INDUSTRIES, INC. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2009 INDEX Page PART I Item 1. Business 1 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A. Controls and Procedures 10 Item 9A(T). Controls and Procedures 11 Item 9B. Other Information 11 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive and Director Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence 21 Item 14. Principal Accountant Fees and Services 24 PART IV Item 15. Exhibits and Financial Statement Schedules 25 SIGNATURES 26 SCHEDULE II – VALUATION AND QUALIFYING ACCOUNTS 27 INDEX OF EXHIBITS 28 (i) Index FORWARD LOOKING STATEMENTS Statements made by us in this report and in other reports and statements released by us that are not historical facts constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21 of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. These forward-looking statements are necessarily estimates reflecting the best judgment of management and express our opinions about trends and factors which may impact future operating results. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential,” “continue,” or the negative of such terms, or other comparable terminology. Such statements rely on a number of assumptions concerning future events, many of which are outside of our control, and involve risks and uncertainties that could cause actual results to differ materially from opinions and expectations. Any such forward-looking statements, whether made in this report or elsewhere, should be considered in context with the various disclosures made by us about our businesses including, without limitation, the risk factors discussed below. Although we believe our expectations are based on reasonable assumptions, judgments, and estimates, forward-looking statements involve known and unknown risks, uncertainties, contingencies, and other factors that could cause our or our industry's actual results, level of activity, performance or achievement to differ materially from those discussed in or implied by any forward-looking statements made by or on the Company and could cause our financial condition, results of operations, or cash flows to be materially adversely affected. Except as required under the federal securities laws and the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”), we do not have any intention or obligation to update publicly any forward-looking statements, whether as a result of new information, future events, changes in assumptions, or otherwise. RESTATEMENT OF CERTAIN PRIOR PERIOD INFORMATION Certain restated information is included herein for the first three calendar quarterly periods and year ended December 31, 2008, as well as the first three calendar quarterly periods in the 2009 year, to: (a) record the accounting aspects of a related party transaction between two directors for the four quarters and year ended December 31, 2008 and the first three quarters of 2009; and (b) disclose a technical default at December 31, 2008 on our credit facility that was not cured effectively until December 31, 2009. PART I As used in this report, “Lapolla” and the “Company” or “Us” or “We” refer to Lapolla Industries, Inc., unless the context otherwise requires. Our Internet website address is www.lapollaindustries.com. We make our periodic and current reports, together with amendments to these reports, available on our website, free of charge, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC. The information on our website is not incorporated by reference in this Annual Report on Form 10-K. Item 1. Business. General Overview Lapolla is a leading national manufacturer and distributor of foam, coatings, and equipment, focused on developing and commercializing foam and coatings targeted at commercial and industrial and residential applications in the insulation and construction industries. Being back integrated in both foam and coating systems puts Lapolla in a strong competitive position as both product lines reduce energy consumption and ultimately lead to direct savings for consumers. Our products address growing consumer awareness of the building envelope. The building envelope is the separation between the interior and the exterior environments of a building and serves as the outer shell to protect the indoor environment as well as to facilitate its climate control. We provide superior insulation, an air barrier, and a vapor barrier with our products. We have invested substantial resources to acquire, develop and commercialize a variety of foam and coatings products and related sales and marketing programs to date. During 2009, we further expanded our growing brand recognition and grew our market share. Lapolla established its first international branch, opening a Canadian headquarters in Toronto, Ontario. In April 2009, we received Canadian Product Approval, CCMC, approval which allows us market access with our Foam-LOK™ spray polyurethane foam insulation systems throughout Canada. In late April 2009, we also received ICC-ES approval for our half pound open celled spray foam insulation for use in wall cavities, floor and ceiling assemblies, as well as attic and crawl space applications, further building our product pipeline and expanding our market share. In June 2009, we were pleased to accept an offer to contribute our spray foam insulation for the Emmy Award Winning ABC television show Extreme Makeover: Home Edition for Season 7 and be their preferred spray foam insulation supplier and a part of this great, combined effort to improve deserving peoples’ living situations. We contributed to 5 home makeovers since entering into the relationship and look forward to continued participation with the show. The ABC Extreme Makeover: Home Edition and Lapolla partnership is indicative of the growing awareness and need for a healthy living environment, better air quality, reduced air infiltration, and combating rising energy costs, thus further solidifying our position in the green building materials market. To further increase mainstream awareness of our green building insulation technology, we have committed ourselves to increasing our marketing, advertising and overall communication efforts through a variety of mediums. We have arranged for Lapolla™ and Airtight™ commercials to air on over 55 networks across the country, totaling over 22,000 airtime minutes to create sales pull through and increase our independent contractor/installer network.The Airtight™ program provides a turn-key approach to helping ensure the start-up success of independent spray foam insulation installers. We are expecting a greater market impact in our foam insulation for construction and retrofitting markets as a result of this effort. 1 Index Operating Segments We operate our business on the basis of two reportable segments — Foam and Coatings.The Foam segment involves producing building envelope insulation foam for interior application and roofing systems. The Coatings segment involves producing protective elastomeric coatings and primers. Both segments involve supplying equipment and related ancillary items used for application of our products.The following table sets forth, for the years indicated, sales for our Foam and Coatings segments: Foam $ $ Coatings $ $ Foam Our foam business involves supplying spray foam insulation and roofing foam to the construction industry. Spray foam insulation applications consist of perimeter wall, crawl space, and attic space commercial and industrial, and residential, applications. Roofing applications consist of new and retrofit commercial and industrial, and residential, applications. The start up of our own Foam Resin Plant in 2007 enabled Lapolla to benefit from the economics of manufacturing spray polyurethane foam systems as we opened up new sales opportunities through previously unavailable channels (e.g. distribution). Lapolla provides open and closed cell spray foam insulation, as well as closed cell technology for roofing, applications.We have attained certain third party credentials for our in-house manufactured spray foam systems, which is leading to greater acceptance of our proprietary foam products in our target markets. This segment also supplies adhesives and equipment for applications. We use our own distribution facilities, as well as public warehousing in certain local markets nationally to better serve our customers. Performance, availability, product credentials, approvals, technical and customer service, and pricing are major competitive factors in the spray foam business. Coatings Our coatings business involves supplying a variety of protective coatings for roofing systems for new and retrofit commercial and industrial applications to the roofing industry. We use our own distribution facilities, as well as public warehousing in certain local markets nationally to better serve our customers. Product credentials, approvals and performance, pricing, technology, technical customer service, and availability are major competitive factors in our coatings business. See Note 20, “Business Segment Information,” in the notes to the financial statements listed under Item 15 of Part IV of this report. International Operations Our international sales, consisting primarily of our Canadian operations, represented approximately 10% of our total product net sales for the year ended December 31, 2009. We opened our first Canadian office in Toronto, Ontario, in 2009, and a resident management team provides leadership and infrastructure for the customer-focused, rapid introduction of our products in the Canadian market. As a result of the rigorous testing and lengthy approval process related to introducing products in the Canadian market, we were only able to participate in the Canadian market for less than half of the 2009 calendar year.There is an expectation for immediate significant growth in Canada based on full year revenues as well as anticipated growth of market share over the short and long term. We are also experiencing a resurgence of growth in our overseas international business. We expect 2010 to reflect this growth and revenue. Sales and Marketing We maintain a growing national and limited international sales and marketing focus. Sales are concentrated on distributors and contractors in the insulation and roofing industries. Lapolla utilizes direct sales, independent representatives, distributors, and public bonded warehouses strategically positioned on a state or regional basis to serve customers. Insulation foam and reflective roof coatings are aggressively growing through enhanced consumer awareness due to nationally promoted programs from federal, state, municipal and other government agencies, energy companies, and private organizations. Some of these programs include the American Recovery and Reinvestment Act of 2009, Cool Roof Rating Council, Energy Star and state and utility company funded rebates to energy conscious building owners for following very specific recommendations, using reflectivity and emmissivity as the general goal in reducing the environmental impact of the “heat island effect”. Lapolla places a high priority on sales trending to create preparedness and processes to better serve our customers. Information is gathered with input from sales, customers, management experience and historical sales trending to predict needed supply for stock and warehousing to meet the needs of our customers on a timely basis. Public warehousing, distribution and direct sales allow us to supply our customers in a timely and efficient fashion. The combined volumes of our products are disbursed throughout a broad customer base. This broad base assures lack of vulnerability to the loss of one key customer. Although sales plans include the addition of new and individually large volume customers, none today represent a significant adverse effect through such a loss. Raw Materials We place a high priority on forecasting material demand to meet customer demands in the most expedient and cost effective manner.The primary materials being used to manufacture our foam and coatings products are polyols, catalysts, resins, and titanium dioxide. The suppliers of the necessary raw materials are industry leaders in both the specific chemistries and basic in the manufacturing of the raw materials for supply.We maintain strong relationships and have commitments for continuing supply through times of shortage. A lengthy interruption of the supply of one of these materials could adversely affect our ability to manufacture and supply commercial product.With our volume potential, Lapolla continues to be a potentially lucrative target for vendors to assure their own growth and demand in 2009 and beyond. Our foam resins and acrylic coatings are manufactured in our Houston, Texas facility. We maintain sufficient manufacturing capacity at this facility to support our current forecasted demand as well as a substantial safety margin of additional capacity to meet peaks of demand and sales growth in excess of our current expectations. 2 Index Patents and Trademarks We rely on our own proprietary technologies in our foam and coatings segments for finished goods formulations.Additionally, we also rely on trade secrets and proprietary know-how that we seek to protect, in part, through confidentiality agreements with our partners, customers, employees and consultants. We market our products under various trademarks, for which we have registered and unregistered trademark protection in the United States. These trademarks are considered to be valuable because of their contribution to market identification of our products. Competition Competition is based on a combination of product credentials and approvals, price structure, technology, availability, warranty availability to building owners, and product performance. Lapolla is expanding through aggressive sales and marketing, competitive pricing, a strong sales force comprised of direct salespersons, independent representatives, and distributors, building owner and contractor brand awareness, and acquisitions (i.e. AirTight). Lapolla differentiates itself from competitors by offering personalized sales support and providing efficient response time on issues ranging from technical service to delivery of products. We are one of the largest suppliers of spray polyurethane foam for insulation and roofing foam nationally. The foam manufacturing industry consists of a few large and medium sized manufacturing companies with global, national and regional presence primarily relying on distributors to service markets. As a manufacturer of foam resins, we are able to access previously unavailable distribution channels and penetrate target markets through direct sales. We supply our products primarily to large, medium and small insulation, roofing, and general contractors. Within the coatings industry, as manufacturers specifically focused on energy efficient acrylic coatings for roofing and construction as their primary line, Lapolla is a major player in a very fragmented market. Product credentials and approvals differentiate product lines and suppliers that are more readily suited to broad use and industry acceptance. We are currently listed with certain credentials and approvals to assure minimal restrictions in markets and uses. Lapolla utilizes advertising campaigns, articles in industry periodicals, trade show exposure, public relations, printed case studies, internet and website exposure, mailers and direct sales, distribution, and marketing to obtain greater product line branding and recognition. Employees At December 31, 2009, we employed 59 full time individuals. None of our employees are represented by a union. We believe that our relations with our employees are generally very good. Environmental Matters We are subject to federal, state, and local environmental laws and regulations and believe that our operations comply in all material respects where we have a business presence. No significant expenditures are anticipated in order to comply with environmental laws and regulations that would have a material impact on our Company in 2009. We are not aware of any pending litigation or significant financial obligations arising from current or past environmental practices that are likely to have a material adverse effect on our financial position. However, we cannot assure you that environmental problems relating to properties operated by us will not develop in the future, and we cannot predict whether any such problems, if they were to develop, could require significant expenditures on our part. In addition, we are unable to predict what legislation or regulations may be adopted or enacted in the future with respect to environmental protection and waste disposal. Seasonality Lapolla’s business, taken as a whole, is materially affected by seasonal factors. Specifically, sales of our products tend to be lowest during the first and fourth fiscal quarters, with sales during the second and third fiscal quarters being comparable and marginally higher. Although our foam resins and acrylic coatings are restricted by cold temperatures, we have developed certain formulations that allow for a broader range of application in colder temperatures. By broadening and diversifying our foam and coatings products to those that are less sensitive to temperature during application, we increase the likelihood of less seasonal downward sales trending during the winter months.Inclement weather does impede sales, but it also produces a pent up demand that can be realized in the subsequent short term. The acquisition of AirTight and its associated equipment sales, position Lapolla for growth during inclement weather months while seeding the market for future foam sales. Historical Information We were incorporated in the state of Delaware on October 20, 1989 and underwent a variety of name changes and operations to date.For our current operations, we acquired 100% of the capital stock of Infiniti Paint Co., Inc., a Florida corporation, effective September 1, 2001, which was engaged in the business of developing, marketing, selling, and distributing acrylic roof coatings, roof paints, polyurethane foam systems, sealants, and roof adhesives in the Southeastern United States. On December 20, 2004, we changed our name from Urecoats Industries, Inc. to IFT Corporation to keep pace with the activities of our Infiniti subsidiary. During the latter part of 2004, our Infiniti Subsidiary built and began operating a manufacturing plant in the Southeastern United States. On February 11, 2005, we acquired 100% of the capital stock of Lapolla Industries, Inc., an Arizona corporation, which was engaged in the business of manufacturing acrylic roof coatings and sealants, and distributing polyurethane foam systems in the Southwestern United States. On April 1, 2005, our Infiniti subsidiary merged with and into our Lapolla subsidiary whereas the existence of our Infiniti subsidiary ceased. On October 1, 2005, our Lapolla subsidiary merged with and into the Company, under its former name of IFT Corporation, whereas the existence of our Lapolla subsidiary ceased. On November 8, 2005, the Company changed its name to Lapolla Industries, Inc. Item 1A. Risk Factors. As a leading national manufacturer and supplier of foam and coatings, we operate in a business environment that includes certain risks. The risks described in this section could adversely affect our sales, operating results and financial condition. Although the factors listed below are considered to be the most significant factors, they should not be considered a complete statement of all potential risks and uncertainties. Unlisted factors may present significant additional obstacles which may adversely affect our business. 3 Index ·Global Economic Conditions and Financial Crisis-The current stabilizing global economic crisis described below should also be considered when reviewing each of the subsequent paragraphs setting forth the various aspects of our business, operations, and products. The recent global economic and financial market crisis has caused, among other things, a general tightening in the credit markets, lower levels of liquidity, increases in the rates of default and bankruptcy, and lower consumer and business spending. Although the ultimate outcome of these events cannot be predicted, it may have a material adverse effect on the Company and our ability to borrow money in the credit markets and potentially to draw on our revolving credit facility or otherwise obtain financing.Similarly, current or potential customers and suppliers may no longer be in business, may be unable to fund purchases or determine to reduce purchases, all of which could lead to reduced demand for our products, reduced gross margins, and increased customer payment delays or defaults. Further, suppliers may not be able to supply us with needed raw materials on a timely basis, may increase prices or go out of business, which could result in our inability to meet customer demand in a timely manner or affect our gross margins. We are also limited in our ability to reduce costs to offset the results of a prolonged or severe economic downturn given certain fixed costs associated with our operations. ·Cost and Availability of Raw Materials-Our operating results are significantly affected by the cost of raw materials. We may not be able to fully offset the impact of higher raw materials through price increases or productivity improvements. Certain raw materials are critical to our production processes, such as polyols, catalysts, and titanium dioxide. The Company has supply arrangements to meet the planned operating requirements for the future. However, an inability to obtain these critical raw materials at any future date would adversely impact our ability to produce products. ·Retention of Key Personnel-Our success depends upon our retention of key managerial, technical, selling and marketing personnel. The loss of the services of key personnel might significantly delay or prevent the achievement of our development and strategic objectives.We must continue to attract, train and retain managerial, technical, selling and marketing personnel. Competition for such highly skilled employees in our industry is high, and we cannot be certain that we will be successful in recruiting or retaining such personnel. We also believe that our success depends to a significant extent on the ability of our key personnel to operate effectively, both individually and as a group. If we are unable to identify, hire and integrate new employees in a timely and cost-effective manner, our operating results may suffer. ·Acquisitions -As part of our business strategy, we regularly consider and, as appropriate, make acquisitions of technologies, products and businesses that we believe are complementary to our business. Our primary acquisition criterion is sales volume in our core foam and coatings competencies. Acquisitions may involve risks and could result in difficulties in integrating the operations, personnel, technologies and products of the companies acquired, some of which may result in significant charges to earnings. If we are unable to successfully integrate our acquisitions with our existing businesses, we may not obtain the advantages that the acquisitions were intended to create, which may materially adversely affect our business, results of operations, financial condition and cash flows, our ability to develop and introduce new products and the market price of our stock. In connection with acquisitions, we could experience disruption in our business or employee base, or key employees of companies that we acquire may seek employment elsewhere, including with our competitors. Furthermore, the products of companies we acquire may overlap with our products or those of our customers, creating conflicts with existing relationships or with other commitments that are detrimental to the integrated businesses. ·SEC Reviews -The reports of publicly-traded companies are subject to review by the SEC from time to time for the purpose of assisting companies in complying with applicable disclosure requirements and to enhance the overall effectiveness of companies’ public filings, and comprehensive reviews of such reports are now required at least every three years under the Sarbanes-Oxley Act of 2002. SEC reviews may be initiated at any time. While we believe that our previously filed SEC reports comply, and we intend that all future reports will comply in all material respects with the published rules and regulations of the SEC, we could be required to modify or reformulate information contained in prior filings as a result of an SEC review. Any modification or reformulation of information contained in such reports could be significant and could result in material liability to us and have a material adverse impact on the trading price of our common stock. Item 1B. Unresolved Staff Comments Not Applicable. Item 2. Properties We conduct our operations in leased facilities located in Texas, Georgia, Florida, and Ontario, Canada. Our corporate headquarters and administrative, sales, customer and technical services, manufacturing, distribution, training, and warehousing facility is located in Houston, Texas. We also maintain a leased facility in Georgia for customer service, AirTight™ training, spray rig assembly, distribution, and warehousing; in Florida for sales and technical services; and in Ontario, Canada for sales, customer and technical services, distribution, and warehousing. Our present facilities are adequate for our currently known and projected near term needs. Item 3. Legal Proceedings Legal Proceedings We are involved in various lawsuits and claims arising in the ordinary course of business. These other matters are, in our opinion, immaterial both individually and in the aggregate with respect to our financial position, liquidity or results of operations. Item 4. Submission of Matters to a Vote of Security Holders None. 4 Index PART II Item 5. Market for the Company’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities Market Information The following table shows the quarterly price range of our common stock during the periods listed. Calendar Quarter High Low High Low First $ Second $ Third $ Fourth $ Our common stock is traded on the NASDAQ O-T-C Bulletin Board under the symbol “LPAD”. As of March 19, 2010, there were approximately 4,000 holders of record of our common stock.We did not declare any common stock dividends during the past two years and do not anticipate declaring common stock dividends in 2010. Securities Authorized for Issuance Under Equity Compensation Plans The following table summarizes information about our common stock that may be issued upon the exercise of options, warrants and rights under all equity compensation plans, as of December 31, 2009: Equity Compensation Plan Information Number of Securities to Be Issued Upon Exercise Of Outstanding Options, Warrants and Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (excluding Securities Reflected in Column (a)) Plan Category (a) (b) (c) Equity Compensation Plans Approved by Security Holders (1) $ Equity Compensation Plans Not Approved by Security Holders (2) $ — Total $ (1) Includes shares of our common stock issuable under our Equity Incentive Plan. For a description of this plan, refer to Note 18 – Share-Based Payment Arrangements, Equity Incentive Plan, of our Notes to Financial Statements included in our annual report on Form 10-K for the year ended December 31, 2009. (2) Represents warrants and conversion shares issued by the Company in connection with certain financing agreements with ComVest. Refer to the Footnotes in the Stockholders Holding 5% or More section for more detailed information. Performance Graph Set forth below is a line graph comparing the yearly percentage change in the cumulative total stockholder return on our common stock with the cumulative total return of the S&P 500 Stock Index and the AMEX Industrial Manufacturing Index for the period beginning December 31, 2004 and ending December 31, 2009. The graph assumes that all dividends have been reinvested. We did not declare any dividends during the past five years. Recent Sales of Unregistered Securities. None. Item 6. Selected Financial Data. Not Applicable. 5 Index Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. Management's Discussion and Analysis of Financial Condition and Results of Operations for the Three-Year Period Ended December 31, 2009 Overview This financial review presents our operating results for each of the three years in the period ended December 31, 2009, and our financial condition at December 31, 2009. Except for the historical information contained herein, the following discussion contains forward-looking statements which are subject to known and unknown risks, uncertainties and other factors that may cause our actual results to differ materially from those expressed or implied by such forward-looking statements. We discuss such risks, uncertainties and other factors throughout this report and specifically under Item 1A of Part I of this report, “Risk Factors.” In addition, the following review should be read in connection with the information presented in our financial statements and the related notes to our financial statements.Refer to Item 8 of this Form 10-K, Note 1 – Summary of Significant Accounting Policies for further information regarding significant accounting policies and Note 20 – Business Segment Information in our financial statements listed under Item 15 of Part IV of this report for further information regarding our business segment structure. Restatement of Certain Prior Period Information Certain restated information is included herein for the first three calendar quarterly periods and year ended December 31, 2008, as well as the first three calendar quarterly periods in the 2009 year, to record the accounting aspects of a related party transaction between two directors for the four quarters and year ended December 31, 2008 and the first three quarters of 2009, and disclose a technical default at December 31, 2008 on our credit facility that was not cured effectively until December 31, 2009. For 2008: (a) we reclassified the non-current portion of our revolving credit note to the current portion of our revolving credit note on our balance sheets. The reclassification affected our total current liabilities, which increased $7,550,995, and total other liabilities, which decreased $7,550,995; and (b) we restated our loans payable – related party on our balance sheet and selling, general and administrative on our statements of operations. The restatement affected loans payable – related party, which increased $480,000, stockholders’ equity, which decreased $480,000, selling, general and administrative, which increased $480,000, operating loss and net loss, which each increased $480,000, and net loss per share – basic and diluted, which increased $0.01. No income tax effects were related to this restatement. To illustrate: For 2008: 2008 Year Net (Loss) (As Previously Reported) $ ) Adjustments ) As Adjusted and Restated $ ) We fully updated all affected portions of our management’s discussion and analysis.Refer to Note 21 – Selected Quarterly Financial Data in our financial statements listed under Item 15 of Part IV of this report for quarterly restatement information and illustrations. Overall Results of Operations Sales The following is a summary of sales for the years ending December 31: Sales $ $ $ Sales increased $1,885,288, or 3.9%, from 2008 to 2009, as compared to an increase of $16,300,383, or 51.2%, from 2007 to 2008. Foam sales increased $5,334,121, or 14.1% over 2008, while coatings sales declined $3,448,833 or 33.2% due to a general slowdown specifically in the roofing construction business from the tightened credit markets and recession. Management expects coatings sales to pick up in 2010 due to pent up demand from 2009. The increase in Foam sales continues to be attributed to cost conscious residential and commercial building owners transitioning from traditional fiberglass insulation to energy efficient SPF. Our acquisition of AirTight, a turn key, equipment, startup, and training company, provided additional market penetration while converting additional existing insulators to foam, resulting in approximately $8.5 Million in sales in 2009 compared to $4.6 Million in sales in 2008 (we acquired the AirTight Assets on July 1, 2008). Highly volatile energy prices throughout 2008 and 2009 heightened the public’s interest for green building materials and sustainable energy solutions. Pricing changes reduced approximately $122,316 in sales, while sales volumes increased approximately $2,007,604, for 2009. Pricing changes added approximately $952,000 in sales, while sales volumes increased approximately $15,348,383, for 2008. Cost of Sales Cost of sales decreased $1,449,692, or 3.7%, due primarily to a 33.2% decrease in coatings sales, partially offset by a 14.1% increase in foam sales, from 2008 to 2009. We had a 11.4 decrease in freight costs during 2009, along with a 2.7% decrease in material costs. Cost of sales increased $12,117,932, or 45%, due primarily to an 82% increase in foam sales, partially offset by a 6% decrease in coatings sales, from 2007 to 2008. We had a 109% increase in freight costs during 2008, which was offset by a 4.9% decrease in material costs.Freight costs escalated in the second and third quarters of 2008 as surging oil prices justified higher trip rates as well as increased fuel surcharges during that time frame. Gross Profit Our gross profit increased $3,334,978, or 36.8% from 2008 to 2009, due to our sales growth and reduced material costs, as compared to, an increase of $4,182,451 or 86% from 2007 to 2008, due to our substantial sales growth offset by increased material costs, specifically in our Foam segment.Gross margin percentage increased 5.8% from 2008 to 2009 due to reductions in material costs and increased manufacturing efficiencies particularly in our Foam segment, as compared to 3.7% from 2007 to 2008 due to a full year of plant utilization manufacturing in-house foam resins, offset by higher material costs. 6 Index Operating Expenses Our total operating expenses are comprised of selling, general and administrative expenses, or SG&A, professional fees, depreciation, amortization of other intangible assets, consulting fees, interest expense, interest expense – related party, interest expense – amortization of discount, gain or loss on extinguishment of debt, gain or loss on derivative liability, and other income or expense. These total operating expenses increased $2,144,590, or 16.4% from 2008 to 2009, due to increases of $932,902 for SG&A, $80,314 for depreciation, $125,130 for amortization of other intangible assets, $115,713 for consulting fees, $393,226 for interest expense, $178,403 for interest expense – related party, and $419,519 for interest expense – amortization of discount, offset by a decrease of $235,438 for professional fees and an increase of $28,584 in other income and a gain of $318,425 on derivative liability. There was no gain on extinguishment of debt in 2009. Our total operating expenses increased $2,654,153, or 27%, from 2007 to 2008, due to increases of $2,390,054 for SG&A, $11,633 for depreciation, $146,411 for amortization of other intangible assets, $177,439 for interest expense, $47,015 for interest expense - related party, and $397,922 for interest expense - amortization of discount, and a decrease of $109,592 of other income, offset by decreases of $39,312 in professional fees, and $106,334 in consulting fees, and a gain of $481,833 on debt extinguishment. SG&A increased $932,902, or 8.2%, from 2008 to 2009 due to increases of $868,736 for payroll and benefits, $69,436 for insurances, $163,632 for travel and related services, $538,103 for marketing, promotions and trade shows, $203,071 for rents, $264,885 for bad debts, and $327,790 for corporate office expenses, offset by decreases of $265,033 for commissions, $143,014 for advertising, $78,949 for recruiting fees, $841,784 for share based compensation expense, and $173,971 for investor relations. The increase in bad debts in 2009 includes some customer bankruptcies and defaults primarily from the first half of 2009 due to the tightening of the credit markets and recession. The increase in marketing, promotions and trade shows was due to a broader based marketing program related to AirTight.Corporate office expenses increased primarily due to an increase in bank and credit card fees. Payroll and benefits increased due to a full year of AirTight personnel (we acquired AirTight on July 1, 2008) and primarily hiring additional sales personnel. The increase in rents is due in part to our expansion into the Canadian market as well as additional distribution channels throughout the United States to better serve our customers. SG&A increased $2,390,054, or 28%, from 2007 to 2008 due to increases in payroll and benefits of $723,237, bad debt expenses of $664,527, commissions of $641,001, advertising of $207,319, rents of $203,392, travel and related of $114,316, insurances of $102,658, investor relations of $80,206, and corporate office expenses of $48,072, which were partially offset by declines in share based compensation of $287,773 and marketing and promotions of $106,902. The increase in bad debts in 2008 includes some customer bankruptcies and defaults primarily due to the downturn of the economy. Professional fees decreased $235,438 from 2008 to 2009 due to a continuation of cost reduction efforts initiated in 2008 and reductions in legal fees, compared to a decrease of $39,312 from 2007 to 2008 as cost cutting measures on any non-volume related expenses were implemented. Depreciation expense increased $80,314, or 39% from 2008 to 2009, compared to an increase of $158,044, or 83% from 2007 to 2008, primarily due to an increase in depreciable assets acquired in connection with the AirTight asset acquisition. Amortization of other intangible assets expense increased $125,130, or 85%, from 2008 to 2009, compared to an increase of $123,333, or 534% from 2007 to 2008, due primarily to an increase in amortizable assets acquired in connection with the AirTight asset acquisition. Consulting fees increased $115,713, or 172%, from 2008 to 2009, due to retaining outside professionals for advisory services, information technology services, and other required outside professional services, compared to a decrease of $106,334, or 61%, from 2007 to 2008, due to cost cutting measures. Interest expense increased $393,226, or 50%, from 2008 to 2009, compared to an increase of $177,439, or 29%, from 2007 to 2008, due primarily to an increase in the interest from the capital utilized from our ComVest credit instruments. Interest expense – related party increased $178,403, or 259%, from 2008 to 2009, compared to an increase of $47,015, or 215%, from 2007 to 2008, due to an increase in the capital utilized from our Chairman of the Board. Interest expense – amortization of discount increased $419,519, or 85%, from 2008 to 2009, compared to an increase of $397,922, or 420%, from 2007 to 2008, due to the discount associated with our ComVest credit instruments. We did not have any extinguishment of debt during 2009.A substantial modification was made to our ComVest credit instruments, which resulted in an extinguishment of debt gain of $481,833 in 2008. We had a gain on our derivative liability of $318,425 embedded in our ComVest convertible term note during 2009.We did not have any derivate liability in 2008. Other income increased $28,584, or 51.6%, from 2008 to 2009, due to an increase in royalties, compared to a decrease of $109,592, or 66%, from 2007 to 2008, due to a decrease in royalties, from the sale of our retail distribution channel in 2007. Net Loss Net loss decreased $1,190,390, or 29.7%, from 2008 to 2009, due to sales volume and gross margin percentage increases in our Foam segment, a gain on our derivative liability, and an increase in our other income, offset by a sales volume and gross margin percentage decreases in our Coatings segment and increase in our total operating expenses due to growth of the Company.Net loss per share decreased $0.02, or 34%, from 2008 to 2009. Net loss decreased $1,048,298, or 21%, from 2007 to 2008, due to a sales volume increase in our Foam segment, gross margin percentage increases in both of our segments, a gain on our extinguishment of debt, offset by a sales volume decrease in our Coatings segment and increase in our total operating expenses due to growth of the Company.Net loss per share decreased $0.03, or 27%, from 2007 to 2008. Net loss available to common stockholders and related loss per share decreased $1,190,965, or 24.6%, and $0.02, or 29%, from 2008 to 2009, respectively, compared to a decrease in net loss available to common stockholders and related loss per share of $1,048,298, or 18%, and $0.03, or 27%, from 2007 to 2008. 7 Index Results of Business Segments The following is a summary of sales by segment for the years ending December 31: Segments Foam $ $ $ Coatings $ $ $ Foam sales increased $5,334,121, or 14.1%, from 2008 to 2009, compared to an increase of $16,993,568, or 82%, from 2007 to 2008, due to energy conscious building owners and consumers continuing to seek relief from highly volatile oil prices, as spray polyurethane foam (SPF) continues to gain market share from traditional insulation systems such as fiberglass. Our AirTight asset purchase furthered our market penetration into the Foam segment through AirTight’s training, startup and rig building operations.By providing new market entrants as well as existing insulation companies with the equipment and training to successfully market SPF, revenue growth from equipment has escalated and the ongoing sales of Lapolla foam has followed. Foam segment equipment sales were $2,046,688 in 2009 compared to $1,819,994 in 2008 and $622,477 in 2007. Foam cost of sales increased $917,533, or 3%, from 2008 to 2009, due to a substantial increase in sales volumes, offset by reductions in raw material costs, resulting in an increased gross profit and gross margin percentage, compared to an increase of $12,820,509, or 70%, from 2007 to 2008, due to substantial volume increases, but at the same time gross profit margin dollars and percentages increased, from the economies of scale and full year production of in-house manufactured resins, offset by rising raw material costs during the latter part of 2008. Our Foam segment realized a profit of $1,242,543 in 2009, compared to a loss of $127,045 in 2008 and $1,956,928 in 2007, as targeted market share gains were achieved. Coatings sales decreased $3,448,833, or 33%, from 2008 to 2009, due to the general slowdown in the roofing construction business from the tightened credit markets and recession, although sales are expected to pick up significantly in 2010 from pent up demand in 2009, compared to a decrease of $693,185, or 6%, from 2007 to 2008, due to the 2007 divestiture of our retail coatings business. Coatings segment equipment sales were $203,049 in 2009 compared to $323,350 in 2008 and $188,363 in 2007. Coatings cost of sales decreased $2,367,225, or 30%, from 2008 to 2009, due to lower sales volumes, compared to a decrease of $702,577, or 8%, from 2007 to 2008, but gross margin dollars increased $9,931 as our margin percentage increased from 22% to 24% on a more strategic product line. Coating segment profit decreased $827,016, or 121%, due to lower sales volumes, compared to an increase of $549,425, or 410%, from 2007 to 2008, from the increased margin percentage associated with our strategic product line. Outlook for 2010 The Company’s outlook is very aggressive, as we expect sales to continue to grow to record levels in 2010. Our optimism is based on our market share gains in the construction insulation markets which are driven by growing consumer awareness about energy efficient foams and coatings. Margin increases as a result of vertical integration, sales growth, potential acquisitions, in conjunction with tighter controls on spending are expected to enable Lapolla to achieve profitability in 2010. The markets for our products are highly competitive; however, we believe that our competitive advantages are rooted in our product formulations, product credentials, approvals and performance, price structures, and technical customer service. In addition, we offer the flexibility, quality of products and responsiveness that a smaller company can offer.This outlook is based on a number of assumptions relating to our business and operations which are subject to change, some of which are outside our control. A variation in our assumptions may result in a change in this outlook. Liquidity and Capital Resources Cash on hand at December 31, 2009 was $400,821, reflecting an increase of $357,976 when compared to the $42,485 of cash on hand at December 31, 2008. Cash on hand at December 31, 2008 was $42,845 reflecting a decrease of $297,010 when compared to the $339,855 of cash on hand at December 31, 2007. Cash flow has improved substantially from 2008 to 2009 due to the increased margin associated with our increased sales volumes. From 2007 to 2008, cash flow was negatively impacted by substantial sales growth and the associated increases in accounts receivable and inventory and we relied not only upon our Revolving Credit Note and Convertible Term Loan with ComVest, but also our Chairman and majority stockholder, for financial support. We believe we are past the breakeven point relative to our current sales and expense levels from the second half of 2009 and relying less on our ComVest Credit Facility and Chairman’s financial commitments. The Company has stockholders equity of $3,763,219 at December 31, 2009. However, there are concerns about the liquidity of the Company at December 31, 2009 based on a working capital deficit of $4,780,743 due primarily to the maturing of the ComVest Credit Facility which matures on August 31, 2010. The outstanding Credit Facility consists of the Convertible Term Note with an outstanding balance of $2.5 Million and Revolving Credit Note with an outstanding balance of $8.37 Million. Management approached ComVest in early March 2010 and they expressed their intent to extend the Convertible Term Note until 2012. Additionally, our Chairman, who has supported the Company for over 11 years and invested approximately $54 Million to date, has provided Management with a financial commitment for up to $11 Million for the 2010 year, if necessary. Since 2004, Lapolla’s revenues have increased from approximately $2.4 Million with a gross margin of 15.8% to $50 Million with a gross margin of 24.8% in 2009. As a result, Management believes that the cash on hand, cash generated from operations, and the 2010 financial commitment from the Chairman, will be sufficient to fund operations through fiscal 2010. Notwithstanding the foregoing, we may seek to raise additional capital through private placements of debt, or common or preferred stock with accredited sophisticated investors, to fund our aggressive strategic growth plans and pay off our maturing Credit Facility. We have budgeted up to $150,000 for capital expenditures for 2009.If the Company chooses to raise additional capital other than from ComVest, anti-dilution provisions under the Convertible Term Note and Warrants may be triggered if any security sold is convertible into or exchangeable for our common stock based on the price, including conversion price, of the common stock sold, and a 25% of the qualified proceeds raised repayment requirement up to the amount due under the Convertible Term Note will be triggered. The ComVest limitations may adversely impact our ability to raise additional capital. 8 Index Net cash used in our operations was $2,688,144 in 2009, reflecting a decrease of $4,689,326 when compared to the $7,377,470 in 2008. The cash used in operations for 2009 as compared to 2008 was primarily attributable to our net loss for the year, including the effect of adjustments to reconcile net loss to cash provided by or used in operating activities and adjusting for non-cash items, augmented by decreases in trade receivables, prepaid expenses and other current assets, inventories, accounts payable, accrued expenses and other current liabilities, and deposits and other non-current liabilities. In 2008, the Company borrowed $5,076,600 under the ComVest Credit Facility and repaid $400,000 under the Convertible Term Note. In 2009, the Company did not borrow any additional funds from the Credit Facility and repaid $500,000 under the Convertible Term Note. From 2008 to the first half of 2009, the Company borrowed $7.9 Million for working capital purposes and repaid $1 Million from the Chairman. During the second half of 2009, the Company borrowed $200,000 for working capital from the Chairman and paid $500,000 to him for his accrued interest and a small portion of his preferred dividends. These funds were used to fund Lapolla’s broader based operations, including the AirTight asset acquisition, resulting in increased SG&A costs, pay down our accounts payable, which decreased $1,200,182 in 2009, and meet our principle repayment obligations under our ComVest Convertible Term Note. Our inventories, trade receivables, net, and accrued expenses and other current liabilities decreased slightly from 2008 to 2009 primarily due to the general slowdown of the economy from 2008 to the first half of 2009. Net cash used in our operations was $7,377,470 in 2008, reflecting an increase of $1,909,327 when compared to the $5,468,143 in 2007. The cash used in operations for 2008 as compared to 2007 was primarily attributable to our net loss for the year, including the effect of adjustments to reconcile net loss to cash provided by or used in operating activities and adjusting for non-cash items, augmented by increases in trade receivables and inventories, partially offset by increases in accounts payable, accrued expenses and other current liabilities, and other liabilities. From the second half of 2007 to early 2008, Lapolla transformed from a distributor of spray polyurethane foam (SPF) to a manufacturer of SPF.This transition brought growth in sales along with growth in our balance sheet. Trade receivables, net, grew $5,152,525 during 2008 mainly due to a 51% increase in sales but also due to economic conditions and customers taking longer to pay.Inventories increased $2,066,840 from 2007 to 2008 due to our move to manufacturing SPF and the need for raw materials on hand to produce our SPF as needed.Accounts payable increased $4,404,434 as more raw material suppliers are needed and the increase in sales requires an increase in raw materials, as well as from our acquisition of certain liabilities with our AirTight Asset Purchase. Accrued expenses and other current liabilities increased $1,069,525 mainly due to increases in our insurance premium notes payable, commissions payable, accrued inventory, accrued related party interest from short term loans received from the Chairman from 2007 throughout 2008, and accrued dividends, partially offset by decreases from paying down our sales taxes payable. Contractual Obligations Payments Due By Period LessThan 1 to 3 4 to 5 MoreThan 1 Year Years Years 5 Years Total ComVest Convertible Term Note $ $
